Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 08/29/2019, 09/09/2019, 10/02/2019, 11/27/2019, 12/13/2019, 04/01/2020, 04/11/2020, 05/28/2020, 08/22/2020, 08/22/2020, 09/21/2020, 10/18/2020, 10/23/2020, 11/17/2020, 11/17/2020, 12/08/2020, 01/22/2021, 02/24/2021, and 02/24/2021 have been entered.
Applicant’s amendment of the claims filed 8 December 2020 has been entered.

Election/Restriction
Applicant’s election, without traverse, the species: A) wherein the skin infection is caused by Staphylococcus aureus; B-b) wherein each secondary dose is administered two weeks after the immediately preceding dose; C-a) wherein the IL-4R antagonist is contained in a syringe; and D-f) wherein the second therapeutic agent is a corticosteroid, in the response filed 8 December 2020 is acknowledged.
Claims 1-24 are pending and under examination to the extent they read on the elected species. Claims 1-9, 11-14 and 18-24 read on the elected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, 

Specification
The disclosure is objected to because of the following informalities:
U.S. Application No. 14/632,988 is now patented. The first paragraph of the specification should be updated accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-14 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites “A method of reducing susceptibility to a skin infection in a subject with atopic dermatitis comprising administering a pharmaceutical composition comprising a therapeutically effective amount of an IL-4R antagonist to the subject in need thereof.” Depending claim 20 further recites “wherein the IL-4R antagonist is an antibody or antigen-binding fragment thereof that specifically binds IL-4R.” The claims are broad and encompass the use of a genus of IL-4R antagonists, which encompass any molecules that directly or indirectly inhibit the activity of IL-4R. The specification describes that an “IL-4R antagonist” is “any agent which binds to or interacts with IL-4R or an IL-4R ligand, and inhibits or attenuates the normal biological signaling function a type 1 and/or a type 2 IL-4 receptor” [073]; and “Non-limiting examples of categories of IL-4R antagonists include small molecule IL-4R inhibitors, anti-IL-4R aptamers, peptide-based IL-4R inhibitors (e.g., "peptibody" molecules), "receptor-bodies" (e.g., engineered molecules comprising the ligand-binding domain of an IL-4R component), and antibodies or antigen-binding fragments of antibodies that specifically bind human IL-4R” [074]. The specification, however, does not teach the identifying structural characteristics of these molecules or the correlation of structure and function. The specification does not provide a representative number of species falling within the scope of the genus. What Applicant has provided in the specification are antibodies that specifically bind to human IL-4R, wherein the antibodies comprise a heavy chain variable region (HCVR) as set forth in SEQ ID NO: 1 and a light chain variable region (LCVR) as set forth in SEQ ID NO: 2, and an exemplary of such antibodies is dupilumab. The specification discloses that these antibodies can provide therapeutic uses in patients with atopic dermatitis (AD). Except for antibodies that specifically bind to IL-4R and comprises the three CDRs of a heavy chain variable region (HCVR) set forth in the amino acid sequence of SEQ ID NO: 1 and the three CDRs of a light chain variable region (LCVR) set forth in the amino acid sequence of SEQ ID NO: 2 (i.e., HCDR1, HCDR2 and HCDR3 set forth in SEQ ID NOs: 3-5, respectively, and LCDR1, LCDR2 and LCDR3 set forth in SEQ ID NOs: 6-8, respectively), the specification does not provide adequate written description of the genus encompassed in the claims. There is no evidence that at the time the application was filed, Applicant had possession of the claimed invention. For example, Kim et al. (Scientific Reports, 2019, Vol. 9, Article number 7772) teaches isolating anti-huIL-4R antibodies from a large yeast surface-displayed human Ab library and further engineering their complementarity-determining regions to improve the affinity, finally generating an antibody, 4R34.1.19, which has a potent antagonistic activity (see abstract). The specification does not clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is claimed. Since a skilled artisan cannot envision the detailed structures of these IL-4R antagonist molecules, the disclosure does not satisfy the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making of the claimed product, or any combination thereof. In this case, there is no sufficient teaching regarding the correlation of structure and function, nor identification of any particular structure that must be conserved. Accordingly, in the absence of sufficient recitation of distinguishing 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of IL-4R antagonists, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, except for the antibodies that specifically bind to IL-4R and comprise the six CDR sequences set forth above, the specification does not adequately describe the genus of antagonists as broadly claimed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12-14 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ong, P.Y. (Expert Opin. Emerging Drugs, 2012, Vol. 17(2):129-133).
Ong teaches treatment of atopic dermatitis (AD). Ong teaches that AD is a common chronic inflammatory skin disease that affects both children and adults, and the disease is characterized by itch, flexural distribution of eczema and staphylococcus aureus (S. aureus) colonization (p. 129, middle paragraph). Ong teaches that REGN-668 (SAR-231893), a monoclonal antibody against IL-4R, is currently evaluated in clinical trials (Phase I/II) for moderate-to-severe AD via repeated doses of subcutaneous administration (Table 1). REGN-668 (SAR-231893) is also known as dupilumab, which antibody comprises a heavy chain variable region (HCVR) as set forth in SEQ ID NO: 1 and a light chain variable region (LCVR) as set forth in SEQ ID NO: 2 (see paragraph [0084] of the instant specification). 
Therefore, Ong anticipates the instant claims. 

s 1, 2, 4, 12-14 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dix et al. (WO 2012/047954 A1, Int’l. Pub. Date: 12 April 2012).
Dix et al. teaches a liquid pharmaceutical formulation comprising a human antibody that specifically binds to human IL-4R, wherein the antibody comprises a heavy chain variable region (HCVR) as set forth in SEQ ID NO: 1 (identical to the instant SEQ ID NO: 1) and a light chain variable region (LCVR) as set forth in SEQ ID NO: 5 (identical to the instant SEQ ID NO: 2) (see sequence alignments attached) (page 2, lines 8-23). Dix et al. teaches that the pharmaceutical formulation of the antibody is useful for treating, preventing or ameliorating atopic diseases, such as atopic dermatitis (page 23, lines 22-28). As evidenced by Ong, P.Y. (cited above), atopic dermatitis is a chronic inflammatory skin disease characterized by itch, flexural distribution of eczema and staphylococcus aureus (S. aureus) colonization. Dix et al. teaches that the liquid pharmaceutical composition containing about 150 mg/ml ± 15 mg/ml anti-IL-4R antibody is administered subcutaneously in a volume of approximately 1 ml ± 0.15 ml from a prefilled syringe in an autoinjector; and in another embodiment, the formulation is administered in a volume of between about 1 ml and 2.5 ml from a microinfuser device (page 23, lines 15-20). 
Therefore, Dix et al. anticipates the instant claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ong, P.Y., as applied to claims 1-3, 12-14 and 20-24 above, and further in view of Radin et al. (J. Allergy Clin. Immunol., 2013, Vol. 131(2), Suppl., page AB158, available online 26 Jan. 2013).
Ong teaches as set forth above. Ong, however, does not teach the doses and administration intervals as recited in claims 4-9 and 11.
Radin et al. reported a first-in-human study of REGN699/SAR231893 (a fully human IL-4R mAb) to assess the safety and tolerability in adult subjects. Radin et al. teaches that REGN668/SAR231893 blocks both IL-4 and IL-13 signaling, inhibiting the T-helper cell type 2 immune pathway, and Th2 inflammation is implicated in the pathobiology of diseases such as atopic dermatitis and asthma (see “RATIONAL”). Radin et al. teaches that the subjects received REGN668/SAR231893 intravenously at a dose of 1, 3, 8 or 12 mg/kg or subcutaneously at a dose of 150 or 300 mg dose (see “METHODS”). Radin et al. teaches that no dose-limiting toxicities were observed and inhibition of the Th2 immune pathway was demonstrated by significant suppression of TARC and IgE with REGN668/SAR231893 compared with placebo.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the doses as taught by Radin et al. for treating the human patients of Ong. One of ordinary skill in the art would have been motivated to do so, because Ong teaches that REGN668/SAR231893 is under clinical trials (Phase I/II) for moderate-to-severe AD via repeated doses of subcutaneous administration, and Radin et al. teaches the safety, tolerability, and biomarker results of administration of REGN668/SAR231893 intravenously at a dose of 1, 3, 8 or 12 mg/kg or subcutaneously at a dose of 150 or 300 mg dose in adult subjects. Therefore, the combined teachings provide a reasonable expectation of success in treating the patients.
Regarding using a higher initial loading dose (e.g., 600 mg) and using an interval for administration, e.g., 1-4 weeks or 2 weeks after the immediately preceding dose, given that the level of skill in this art is very high, and that optimizing parameters, such as doses and administration schedule of a therapeutic agent, is routine, modifying Ong’s treatment method to use a higher initial loading dose (e.g., 600 mg) and an administration interval (e.g., 1-4 weeks or 2 weeks after the immediately preceding dose) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

s 3, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dix et al. (WO 2012/047954 A1), as applied to claims 1, 2, 4, 12-14 and 20-24 above, and further in view of Radin et al. (cited above).
Dix et al. teaches as set forth above. Dix et al., however, does not teach treating moderate-to-severe atopic dermatitis (claim 3), nor teaches the doses and administration intervals as recited in claims 5-9 and 11.
Radin et al. reported a first-in-human study of REGN699/SAR231893 (a fully human IL-4R mAb) to assess the safety and tolerability in adult subjects. Radin et al. teaches that REGN668/SAR231893 blocks both IL-4 and IL-13 signaling, inhibiting the T-helper cell type 2 immune pathway, and Th2 inflammation is implicated in the pathobiology of diseases such as atopic dermatitis and asthma (see “RATIONAL”). Radin et al. teaches that the subjects received REGN668/SAR231893 intravenously at a dose of 1, 3, 8 or 12 mg/kg or subcutaneously at a dose of 150 or 300 mg dose (see “METHODS”). Radin et al. teaches that no dose-limiting toxicities were observed and inhibition of the Th2 immune pathway was demonstrated by significant suppression of TARC and IgE with REGN668/SAR231893 compared with placebo.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the treatment method taught by Dix et al. for treating a subject with moderate-to-severe atopic dermatitis, and to use the doses as taught by Radin et al. in the treatment method of Dix et al. One of ordinary skill in the art would have been motivated to do so, because Dix et al. teaches the use of a liquid pharmaceutical formulation comprising a human antibody that specifically binds to human IL-4R for treating, preventing or ameliorating atopic diseases, such as atopic 
Regarding using a higher initial loading dose (e.g., 600 mg) and using an interval for administration, e.g., 1-4 weeks or 2 weeks after the immediately preceding dose, given that the level of skill in this art is very high, and that optimizing parameters, such as doses and administration schedule of a therapeutic agent, is routine, modifying Dix et al.’s treatment method to use a higher initial loading dose (e.g., 600 mg) and an administration interval (e.g., 1-4 weeks or 2 weeks after the immediately preceding dose) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Claims 18 and 19 are further rejected under 35 U.S.C. 103 as being unpatentable over Ong, P.Y. (cited avove), as applied to claims 1-3, 12-14 and 20-24 above, and further in view of Ring et al. (J. Eur. Acad. Dermatol. Venereol., Aug. 2012, Vol. 26(8):1045-1060).

Ong, alternatively, Dix et al., teaches as set forth above. These references, however, do not teach administering a second therapeutic agent to the subject before, after or concurrent with the antibody (claim 18), wherein the second therapeutic agent is a corticosteroid (species elected) (claim 19).
Ring et al. describes guidelines for treatment of atopic eczema (atopic dermatitis). Ring et al. teaches that anti-inflammatory treatment based on topical glucocorticosteroids and topical calcineurin inhibitors (TCI) is used for exacerbation management (see Abstract, page 1050, under section “Topical anti-inflammatory therapy”). Ring et al. teaches that antimicrobial therapy can also be included in the treatment regimen (page 1055, under section “Antimicrobial therapy”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second therapy, such as a corticosteroid or an antimicrobial therapy, in the treatment regimen for AD taught by Ong or by Dix et al. One of ordinary skill in the art would have been motivated to do so, because both Ong and Dix et al. teach methods for treating AD comprising administering to a patient an anti-IL-4R antibody, and Ring et al. further teaches that topical glucocorticosteroid and antimicrobial therapy are useful for treating the disease. Therefore, the combined teachings provide a reasonable expectation of success in treating the patients.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11-14 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
1)	Claims 1-21 of U.S. Patent No. 10,370,449
Claim 13 of the ‘449 patent recite:
“A method of reducing microbial colonization of skin comprising: a) selecting a patient with moderate-to-severe atopic dermatitis and having microbial colonization in the skin; and b) sequentially administering a pharmaceutical composition comprising a therapeutically effective amount of an IL-4R antagonist at an initial dose followed by one or more secondary doses to the patient in need thereof, wherein the IL-4R antagonist is an antibody or antigen-binding fragment thereof that specifically binds IL-4R; wherein the antibody or antigen-binding fragment thereof comprises three heavy chain CDRs (HCDR1, HCDR2 and HCDR3) of a HCVR comprising SEQ ID NO: 1, and three light chain CDRs (LCDR1, LCDR2 and LCDR3) of a LCVR comprising SEQ ID NO: 2; and wherein the initial dose and the one or more secondary doses of the IL-4R antagonist are 75-600 mg.”

2)	Claims 1-57 of U.S. Patent No. 10,485,844
Claim 30 of the ‘844 patent recites:
“A method for treating moderate-to-severe or severe atopic dermatitis (AD) or improving an AD-associated parameter, the method comprising:
(a) selecting a patient with moderate-to-severe or severe AD, wherein the patient has an attribute selected from the group consisting of:
(i) the patient has a baseline IGA score=4;
(ii) the patient has a baseline IGA score ≥3;
(iii) the patient is between 6 and 18 years of age;
(iv) the patient has disease that is uncontrolled by topical AD therapy;
(v) the patient has a documented history of inadequate response to topical AD therapy or for whom topical therapy is inadvisable due to adverse side effects or safety risks;
(vi) the patient has been previously treated with a medication or procedure selected from the group consisting of a topical corticosteroid, a topical calcineurin inhibitor, an anti-histamine, an emollient, a dermatological therapeutic, a systemic glucocorticoid, a non-steroidal systemic immunosuppressant, cyclosporine A, azathioprine, ultraviolet (UV) light therapy, and phototherapy; and
(vii) the patient has a concomitant disease or disorder selected from the group consisting of food allergy, asthma, seasonal allergy, allergic rhinitis, house dust allergy, and allergic conjunctivitis; and
(b) administering one or more doses of a therapeutically effective amount of an IL-4R inhibitor to the patient in need thereof, wherein the IL-4R inhibitor is an antibody or antigen-binding fragment thereof that specifically binds IL-4R, wherein the antibody or antigen-binding fragment thereof comprises the heavy chain complementarity determining regions (HCDRs) of a heavy chain variable region (HCVR) comprising the amino acid sequence of SEQ ID NO: 1 and the light chain complementarity determining regions (LCDRs) of a light chain variable region (LCVR) comprising the amino acid sequence of SEQ ID NO: 2.”

Although the claims at issue are not identical, they are not patentably distinct from each other, because the essential features of the presently claimed method are present in the claims of the ‘449 and ‘844 patents. For example, the claims of the ‘449 and ‘844 patents are drawn to methods of treating a subject with atopic dermatitis comprising administering to the subject an antibody or antigen-binding fragment thereof that specifically binds IL-4. The claims of the ‘449 and ‘844 patents anticipate the instant claims, therefore, the double patenting rejections are proper.

Claims 1-9, 11-14 and 18-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
3)	Claims 1-21 and 23-32 of co-pending Application No. 15/610,267
Claim 1 of the ‘267 application recites:

“A method for reducing pruritus associated with atopic dermatitis (AD) in a patient, the method comprising:
(a) selecting a patient with moderate-to-severe atopic dermatitis, wherein the patient exhibits a Pruritus Numeric Rating Scale (NRS) score ≥5 and/or a 5-D Pruritus score ≥18; and
(b) administering to the patient one or more doses of a pharmaceutical composition comprising a therapeutically effective amount of an anti-interleukin-4-receptor (IL-4R) antibody or antigen-binding fragment thereof;
wherein the antibody or antigen-binding fragment thereof comprises three heavy chain complementarity determining regions (HCDRs) comprising the amino acid sequences of SEQ ID NOs:148, 150, and 152, respectively, and three light chain complementarity determining regions (LCDRs) comprising the amino acid sequences of SEQ ID NOs: 156, 158, and 160, respectively.”

4)	Claims 48-67 of co-pending Application No. 16/513,285
Claim 48 of the ‘285 application recites:

“A method of treating atopic dermatitis (AD), the method comprising:
administering to a subject having moderate-to-severe AD a therapeutically effective amount of a pharmaceutical composition comprising an interleukin-4 receptor (IL-4R) inhibitor, wherein the IL-4R inhibitor is an antibody or antigen-binding fragment thereof that specifically binds IL-4R, wherein the antibody or antigen-binding fragment thereof comprises three heavy chain complementarity determining regions (HCDR1, HCDR2, and HCDR3) and three light chain complementarity determining regions (LCDR1, LCDR2, and LCDR3), wherein the HCDR1 comprises the amino acid sequence of SEQ ID NO: 3, the HCDR2 comprises the amino acid sequence of SEQ ID NO: 4, the HCDR3 comprises the amino acid sequence of SEQ ID NO: 5, the LCDR1 comprises the amino acid sequence of SEQ ID NO: 6, the LCDR2 comprises the amino acid sequence of SEQ ID NO: 7, and the LCDR3 comprises the amino acid sequence of SEQ ID NO: 8;
wherein the subject is non-responsive, inadequately responsive, or intolerant to treatment with a systemic immunosuppressant or wherein treatment with a systemic immunosuppressant is inadvisable.”

5)	Claims 1-41 of co-pending Application No. 16/985,708
Claim 1 of the ‘708 application recites:

“A method for treating atopic dermatitis (AD) or improving an AD-associated parameter in a subject, the method comprising:
(a) selecting a subject with moderate-to-severe or severe AD, wherein the subject is ≥6 years to <12 years of age; and
(b) administering to the subject one or more doses of an interleukin-4 receptor (IL-4R) antagonist, wherein the IL-4R antagonist is an anti-IL-4R antibody, or an antigen-binding fragment thereof, that comprises the heavy chain complementarity determining regions (HCDRs) of a heavy chain variable region (HCVR) comprising the amino acid sequence of SEQ ID NO: 1 and the light chain complementarity determining regions (LCDRs) of a light chain variable region (LCVR) comprising the amino acid sequence of SEQ ID NO: 2.”

Although the claims at issue are not identical, they are not patentably distinct from each other, because the essential features of the presently claimed method are present in the claims of the above co-pending applications. For example, the claims of the ‘267, ‘285, and ‘708 applications are drawn to methods of treating a subject with atopic dermatitis comprising administering to the subject an antibody or antigen-binding fragment thereof that specifically binds IL-4. The claims of the co-pending applications anticipate the instant claims, therefore, the double patenting rejections are proper.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 12, 2021